Citation Nr: 0912495	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for lipoma of the right 
leg (claimed as right leg condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
April 1978, and from January 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In a February 2007 statement, the veteran raised the issues 
of entitlement to service connection for residuals of a 
fracture to the left index finger, residuals of a jamming 
injury to both thumbs and service connection for tinea 
versicolor of the chest and legs.  These matters are not 
currently developed and have not been adjudicated or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for a right 
hip condition is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An October 2004 rating decision that denied service 
connection for a right hip condition was not appealed.

2.  In correspondence dated in April 2006 the Veteran 
requested that his previously denied claim for service 
connection for a right hip condition be reopened.

3.  Medical evidence compiled after the October 2004 rating 
decision constitutes new and material evidence and raises a 
reasonable possibility of substantiating the claim.  

4.  The Veteran had a lipoma of the right leg excised many 
years after service; lipoma was not present in service and no 
competent medical evidence shows that a lipoma of the right 
leg was incurred during active military service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service 
connection for a right hip condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
hip condition has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Lipoma of the right leg was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In a rating decision dated in October 2004 the RO denied 
service connection for a right hip condition.  The RO noted 
that service treatment records showed a complaint of a 
painful right leg in June 1982 but that a chronic disability 
had not been shown and there was no evidence establishing a 
link between the claimed condition and active service.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In April 2006 the Veteran requested his previously denied 
claim for service connection for a right hip condition be 
reopened.  In a rating decision dated in June 2006 the RO 
issued a decision denying service connection for a right hip 
condition on the grounds that the evidence submitted was not 
new and material.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for a right hip condition was accompanied by a 
letter from a VA physician stating that he has been treating 
the Veteran for his complaints of right hip pain.  Since the 
current diagnosis and claim is based on the same factual 
basis as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence compiled since the October 2004 denial of the 
claim includes a letter from a VA physician dated in October 
2005 that stated he treated the Veteran for right hip pain.  
He reported that the Veteran displayed tenderness over the 
greater trochanter of the right hip.  He further reported 
that an x-ray of the hips showed the right hip to be 
completely normal and the left hip revealed some degenerative 
arthritis.  A September 2006 VA outpatient treatment record 
indicated that MRI results showed degenerative changes in the 
"lumbar spine and R. hip."  This evidence is new since it 
was not of record at the time of the prior final decision.  
The Board must presume the credibility of this evidence for 
the purpose of reopening the claim.  Justus, 3 Vet. 
App. 510.  Upon so doing the Board finds that it is material 
since it provides evidence showing the Veteran may have a 
chronic condition of the right hip.  It thus raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  New and material evidence having 
been found, the Veteran's claim for service connection for a 
right hip condition must be reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the veteran's petition to 
reopen the claim for service connection for a right hip 
disability.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed. 

II.  Lipoma of the right leg

The Veteran also seeks service connection for lipoma of the 
right leg.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs include a January 1978 complaint of a rash on the hip.  
The impression was scabies and he was treated with cream.  An 
August 1983 examination report noted tan, irregularly shaped 
squamous lesions on the neck, chest and back.  The diagnosis 
was tinea versicolor.  March 1978 and May 1984 separation 
examination reports assessed the Veteran's skin as normal.

VA medical records include a February 2006 dermatology note 
which showed that the Veteran complained of a spot on his 
right hip.  He stated that he has had the bump on his hip for 
four months and that it bothered him because it was 
irritating and slightly tender at times.  Diagnosis was 
lipoma and it was excised in March 2006.  The report noted 
the Veteran's report that he had a 20+ year history of a spot 
on the right hip.  In a dermatology note dated in July 2006 
the Veteran reported that he feared the excised lipoma had 
returned.  Examination found a hyperpigmented dry papule 
adjacent to the surgical scar on the right hip.  Diagnosis 
was "surgical scar with prurigo nodularis."  In September 
2006, a C&P examiner diagnosed right lower extremity pain 
consistent with radiculopathy.  A Dermatology note dated in 
May 2007 showed physical findings of hyperpigmented firm 
nodules on the extremities, trunk and face.  The diagnosis 
was prurigo possibly secondary to folliculitis.  Lipoma is 
defined as a benign, soft, rubbery, encapsulated tumor of 
adipose tissue, usually composed of mature fat cells and 
generally occurs as a solitary lesion.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 1078 (31st ed., 
2007).  

The Board first notes that the VA examination report 
indicated the Veteran had right lower extremity pain 
consistent with radiculopathy.  However, the Veteran is not 
service-connected for a lumbar spine disorder.  Moreover, the 
United States Court of Appeals for Veterans Claims has held 
that there must be a diagnosis of an underlying disability to 
establish a claim for service connection.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not 
a disability.  

While the record contains one complaint of a skin rash on the 
hips and a diagnosis of scabies in 1978, there is no medical 
evidence linking the Veteran's current lipoma to that 
disease, diagnosis, or otherwise linking the condition to 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
38 C.F.R. § 3.303(a) (to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury).  The 
condition was treated with cream and the separation 
examination in 1984 was negative.  There is no competent 
medical evidence of a skin condition on the leg until many 
years following the Veteran's separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.).  

While the Veteran reported to VA clinicians in 2006 that he 
had the lipoma for 20+ years, his statement does not place 
the onset of the lipoma in service, particularly as the STRs, 
to include the separation examination, did not note such a 
condition.   Moreover, the record contains no competent 
medical evidence which attributes his current lipoma to 
service.  In this regard the Board notes that while the 
Veteran is certainly competent to report as to his in-service 
experiences (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), 
and symptoms, competent medical evidence is required for 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the Board finds the absence of 
complaints of a skin condition on the right leg for many 
years after service to be highly probative evidence against 
the Veteran's claim.  Consequently, the weight of the 
probative evidence is against the Veteran's claim for service 
connection for lipoma of the right leg.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claims 
service connection for a lipoma of the right leg must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in May 2006 apprised the Veteran 
of the information and evidence necessary to establish his 
claims for service connection.  He was also advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  The letter also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A regarding his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The Board has considered whether a dermatological 
VA examination is necessary but has determined that it is not 
as the evidence does not indicate as discussed above that a 
current diagnosis of lipoma may be related to service.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for service connection for a right hip 
condition; to that extent only the appeal is granted.

Service connection for lipoma of the right leg (claimed as 
right leg condition) is denied.


REMAND

Having reopened the Veteran's claim for service connection 
for a right hip condition, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection requires additional development. 

Service treatment records (STRs) show that in June 1982, the 
Veteran was seen complaining of a swollen right leg with no 
history of trauma.  There was minimal pre-tibial pitting 
edema, dorsalis pedis pulse was intact, and there was full 
range of motion and intact neuro distally.  The assessment 
was myalgia.  Several days later he returned and continued to 
complain of pain.  The assessment was tibial pain.  

Private medical records show the Veteran had right pelvic 
pain following a car accident in 2001.  VA medical records 
include an October 2005 diagnosis of arthralgia (pain on 
rotation, pain in groin).  A June 2006 VA outpatient 
treatment record showed that the Veteran complained of 
chronic hip pain, especially in the right side.  A MRI taken 
found "subchondral cyst acetabulum suggesting degenerative 
change in the left hip."  In September 2006 the Veteran 
again complained of chronic hip pain and a MRI showed 
degenerative changes in the lumbar spine and right hip.  

In September 2006 a VA examination was conducted.  The 
Veteran had reported that he was injured when he was lifting 
a reel of wire and was put on light duty for a couple of 
weeks.  Physical examination of the hips revealed flexion 0 
to 95 degrees out of 125; extension 0 to 10 degrees out of 30 
degrees; adduction 0 to 30 degrees out of 45 degrees; 
external rotation 0 to 40 degrees.  After repetitive motion 
testing including active flexion and extension of the hip, 
flexion decreased to 85 degrees.  After reviewing a MRI dated 
in September 2006 the examiner noted that the right hip was 
normal without any arthritic changes or fractures seen.  The 
examiner did not address how the conclusion was reached that 
the Veteran's right hip was normal when a September 2006 VA 
outpatient treatment record indicated that there were 
degenerative changes.  The examination report was therefore 
insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
July 6, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Augusta VAMC dating from July 6, 2007 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Request a medical opinion regarding 
the Veteran's claim for service 
connection for a right hip condition from 
the September 2006 examiner, if 
available.  The claims file must be made 
available to, and reviewed by, the 
clinician, and the resulting report must 
reflect that the claims file was 
reviewed.  The clinician is specifically 
requested to state whether the Veteran 
has a right hip condition, to include 
degenerative changes/arthritis, based on 
the September 2006 MRI and outpatient 
treatment record which indicated that 
there were degenerative changes in the 
right hip.  If the answer is in the 
negative, provide a rationale for the 
conclusion.  Also provide an opinion as 
to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that a current right hip 
condition is related service, to include 
the back and/or right leg injuries that 
happened in service.  In that regard, the 
examiner's attention is directed to the 
February 1980 STR concerning assessment 
for epididimitis following a lifting 
injury, the June 1982 STRs indicating 
assessment and treatment of pain in the 
right leg assessed as myalgia and tibial 
pain, and an October 1983 entry showing 
he injured his right leg.  A complete 
rationale for the opinion must be 
provided.  If the clinician determines 
that another physical examination is 
warranted to provide the requested 
opinion, one should be scheduled.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


